                                      1   MATTHEW S. FOY (SBN: 187238)
                                          mfoy@grsm.com
                                      2   JENNIFER N. WAHLGREN (SBN: 249556)
                                          jwalgren@grsm.com
                                      3   GORDON REES SCULLY MANSUKHANI, LLP
                                          275 Battery Street, Suite 2000
                                      4   San Francisco, CA 94111
                                          Telephone: (415) 875-3174
                                      5   Facsimile: (415) 986-8054

                                      6   Attorneys for Defendant
                                          AMCO INSURANCE COMPANY
                                      7

                                      8                                 UNITED STATES DISTRICT COURT

                                      9                                 EASTERN DISTRICT OF CALIFORNIA
                                     10

                                     11   JENNIFER MARIE TUCKER,                                CASE NO. 1:17-cv-01761-DAD-SKO
Gordon Rees Scully Mansukhani, LLP
   275 Battery Street, Suite 2000




                                     12                    Plaintiff,                           STIPULATION TO CONTINUE
     San Francisco, CA 94111




                                                                                                EXPERT DISCOVERY AND
                                     13           vs.                                           DISCLOSURE DEADLINES; ORDER
                                     14   AMCO INSURANCE COMPANY, and Does 1                    (Doc. 24)
                                          through 25, inclusive,
                                     15
                                                           Defendants
                                     16

                                     17
                                                  Plaintiff Jennifer Marie Tucker (“Plaintiff”) and Defendant AMCO Insurance Company
                                     18
                                          (“AMCO”) (collectively, the “Parties”) stipulate as follows:
                                     19
                                                  WHEREAS, the current Scheduling Order in this case (ECF No. 16) sets forth the
                                     20
                                          following deadlines relating to Expert Disclosures and Expert Discovery:
                                     21
                                                           Expert Disclosures:                  February 20, 2019
                                     22
                                                           Rebuttal Expert Disclosures:         March 4, 2019
                                     23
                                                           Expert Discovery Completion:         March 18, 2019
                                     24
                                                  WHEREAS, the Parties agree that the foregoing deadlines should be continued by
                                     25
                                          approximately one month to allow additional time for the Parties to complete pending discovery
                                     26
                                          while also permitting more time for the Parties to discuss possible resolution of the claims at issue
                                     27
                                          in this litigation.
                                     28
                                                                           -1-
                                          STIPULATION TO CONTINUE EXPERT DISCLOSURE AND DISCOVERY DEADLINES;
                                                                        ORDER
                                      1           WHEREAS, the Parties are not requesting any continuance of any of the other deadlines

                                      2   or trial date in connection with this litigation. The Parties request that all other dates and deadlines

                                      3   as set forth in in the current Scheduling Order (ECF No. 16) remain the same.

                                      4           THEREFORE, IT IS HEREBY STIPULATED AND AGREED:

                                      5           The current Scheduling Order (ECF No. 16) should be amended to set forth the following

                                      6   new deadlines relating to Expert Disclosures and Expert Discovery:

                                      7                   Expert Disclosures:                     March 20, 2019

                                      8                   Rebuttal Expert Disclosures:            April 4, 2019

                                      9                   Expert Discovery Completion:            April 18, 2019
                                     10           SO STIPULATED.

                                     11
Gordon Rees Scully Mansukhani, LLP
   275 Battery Street, Suite 2000




                                     12   Dated: February 11, 2019                        WILKINS, DROLSHAGEN & CZESHINSKI LLP
     San Francisco, CA 94111




                                     13

                                     14                                                   By /s/ James H. Wilkins (as authorized on 2/11/19)
                                                                                                 James H. Wilkins
                                     15                                                   Attorneys for Plaintiff
                                                                                          JENNIFER MARIE TUCKER
                                     16

                                     17
                                          Dated: February 11, 2019                        GORDON REES SCULLY MANSUKHANI, LLP
                                     18

                                     19
                                                                                          By /s/ Matthew S. Foy
                                     20                                                          Matthew S. Foy
                                                                                                 Jennifer N. Wahlgren
                                     21                                                   Attorneys for Defendant
                                                                                          AMCO INSURANCE COMPANY
                                     22

                                     23   ///

                                     24   ///

                                     25   ///

                                     26   ///
                                     27   ///

                                     28   ///
                                                                            -2-
                                           STIPULATION TO CONTINUE EXPERT DISCLOSURE AND DISCOVERY DEADLINES;
                                                                         ORDER
                                      1                                                           ORDER
                                      2
                                                      Based in part on the parties’ second stipulation (Doc. 24), and with good cause shown, the
                                      3
                                          Court hereby ORDERS that case schedule (Doc. 16) is modified as follows:1
                                      4

                                      5       Event                                        Prior Date                         Continued Date
                                              Expert Disclosures                           February 20, 2019                  March 20, 2019
                                      6
                                              Rebuttal Expert Disclosures                  March 4, 2019                      April 4, 2019
                                      7
                                              Expert Discovery Completion                  March 18, 2019                     April 18, 2019
                                      8
                                              Non-Dispositive Motion Filing                March 20, 2019                     April 24, 2019
                                      9
                                              Non-Dispositive Motion Hearing               April 17, 2019                     May 22, 2019
                                     10
                                              Dispositive Motion Filing                    April 2, 2019                      April 24, 2019
                                     11
Gordon Rees Scully Mansukhani, LLP




                                              Dispositive Motion Hearing                   May 21, 2019                       June 4, 2019
   275 Battery Street, Suite 2000




                                     12
     San Francisco, CA 94111




                                              Pretrial Conference                          July 29, 2019, at 1:30 pm          August 12, 2019, at 1:30
                                     13                                                                                       pm
                                              Trial                                        September 24, 2019, at             October 8, 2019, at 8:30
                                     14                                                    8:30 a.m.                          a.m.
                                     15

                                     16
                                          IT IS SO ORDERED.
                                     17

                                     18
                                          Dated:        February 13, 2019                                             /s/   Sheila K. Oberto                     .
                                                                                                         UNITED STATES MAGISTRATE JUDGE
                                     19
                                     20

                                     21

                                     22

                                     23

                                     24

                                     25
                                          1
                                            The Court notes that the parties request that all dates and deadlines, other than those pertaining to experts, remain
                                     26   the same. Granting this request, however, would be problematic: if so, the parties’ deadline to conduct expert
                                          discovery would occur after the deadlines for filing non-dispositive and non-dispositive motions. Accordingly, the
                                     27   Court has enlarged these deadlines, as well as the pretrial conference and trial, to allow the parties adequate time to
                                          file, and for the Court to rule on, motions, and to permit the parties sufficient time to prepare their pretrial submissions
                                     28   and for trial.
                                                                               -3-
                                              STIPULATION TO CONTINUE EXPERT DISCLOSURE AND DISCOVERY DEADLINES;
                                                                            ORDER
